NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            SEP 04 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10635

               Plaintiff - Appellee,             D.C. No. 2:12-cr-02104-SRB-1

  v.
                                                 MEMORANDUM*
FRANCISCO JAVIER ASTORGA-
VELARDE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted July 24, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Francisco Javier Astorga-Velarde appeals from the district court’s judgment

and challenges his guilty-plea conviction and 144-month sentence for using and

carrying a firearm during and in relation to a crime of violence and possessing a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearm in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Astorga-Velarde’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Astorga-Velarde the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

       Astorga-Velarde has waived his right to appeal his conviction and

144-month sentence. Because the record discloses no arguable issue as to the

validity of the appeal waiver, we dismiss the appeal. See United States v. Watson,

582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2